
	
		II
		109th CONGRESS
		2d Session
		S. 3909
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2006
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To amend the Foreign Assistance Act of 1961 to provide
		  assistance for developing countries to promote quality basic education and to
		  establish the achievement of universal basic education in all developing
		  countries as an objective of United States foreign assistance policy, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Education for All Act of
			 2006.
		2.FindingsCongress finds the following:
			(1)Throughout the
			 world, an alarming number of children are not receiving primary education. At
			 least 115,000,000 children of primary school age are not in school, and
			 3/5 of such children are girls. Worldwide, half of school
			 age children who start primary school drop out. At least 70 countries are
			 unlikely to achieve the goal of 100 percent of children completing primary
			 school by 2015.
			(2)The final report
			 of the National Commission on Terrorist Attacks Upon the United States
			 (hereafter in this section referred to as the Report) concluded
			 that education that teaches tolerance, the dignity and value of each
			 individual, and respect for different beliefs must be a key element in any
			 global strategy to eliminate terrorism.
			(3)Extending the
			 vision of educational opportunity described in the Report to all developing
			 countries is critical to achieve the United Nations Millennium Development
			 Goals and prevent the rise of violent extremism worldwide.
			(4)The Report
			 concluded that the United States Government must offer an example of moral
			 leadership in the world and offer parents and their children a vision of the
			 future that emphasizes individual educational and economic opportunity.
			(5)At the World
			 Education Forum held in Dakar, Senegal in 2000, the United States joined more
			 than 180 other nations in committing to the goal of universal basic education
			 by 2015. Universal completion of primary school and eliminating gender
			 disparity in all levels of education not later than 2015 are part of the United
			 Nations Millennium Development Goals.
			(6)According to the
			 2002 United Nations Development Programme Arab Human Development Report,
			 10,000,000 children between the ages of 6 through 15 in the Arab world do not
			 attend school, and 2/3 of the 65,000,000 illiterate adults
			 in the Arab world are women. At all educational stages, the most important
			 challenge facing education in the Arab world is the declining quality of such
			 education.
			(7)The Report noted
			 that the United Nations has rightly equated literacy as freedom
			 and that the international community is moving toward setting a goal of
			 reducing by half the illiteracy rate in the Middle East by 2010, through the
			 implementation of education programs targeting women and girls and supporting
			 programs for adult literacy.
			(8)Basic education
			 has been demonstrated to be fundamental to development. No country has reached
			 sustained economic growth without achieving near universal primary education.
			 Education reduces poverty and inequality, and lays the foundation for sound
			 governance, civic participation, and strong institutions.
			(9)Investing in
			 girls’ education delivers substantial returns not only in educational
			 attainment but also in increasing women’s incomes, delaying the start of sexual
			 activity, reducing infant mortality, increasing women’s political
			 participation, and spurring economic growth.
			(10)The Report
			 concluded that ensuring educational opportunity is essential to the efforts of
			 the United States to defeat global terrorism and recommended that the United
			 States Government should offer to join with other nations in generously
			 supporting [spending funds] . . . directly on building and operating primary
			 and secondary schools in those Muslim states that commit to sensibly investing
			 financial resources in public education..
			(11)Credible
			 estimates indicate that at least an additional $7,000,000,000 to
			 $10,000,000,000 per year of external development assistance is necessary for
			 developing countries to achieve universal basic education by 2015.
			3.Assistance to
			 achieve universal basic EducationThe Foreign
			 Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended by
			 inserting after section 105 the following new section:
			
				105A.Universal
				basic Education
					(a)PurposeIt
				is the purpose of this section to ensure that the United States provides the
				resources and leadership to ensure a successful international effort to provide
				all children with a quality basic education in order to achieve the goal of
				universal basic education by 2015 agreed to at the World Education Forum held
				in Dakar, Senegal in 2000.
					(b)PolicyIt
				is the policy of the United States to work with foreign countries and
				international organizations to increase the global commitment to achieving
				universal basic education—
						(1)to assist
				developing countries committed to serious reforms to provide all children with
				a quality elementary education and secondary education; and
						(2)to provide
				incentives to encourage reform of the education system and improve educational
				services in countries that lack such commitment.
						(c)PrinciplesIn
				developing the global commitment referred to in subsection (b), the policy of
				the United States shall be guided by the following principles:
						(1)United states
				resourcesTo lead a global commitment to achieving universal
				basic education, the United States shall commit substantial new resources for
				education in developing countries to inspire confidence in such countries that
				efforts to reform education in such countries will receive adequate
				resources.
						(2)Other major
				donorsThe United States Government shall encourage other donors
				to contribute commensurate amounts to support such a global commitment.
						(3)Private sector
				and nongovernmental participation and contributionsUnited States
				efforts in leading such a global commitment shall include explicit strategies
				to encourage and integrate contributions of strategic direction and financial
				resources from indigenous and international private sector and civil society
				organizations interested in supporting quality universal basic education
				efforts.
						(4)School access,
				quality, and completionUnited States assistance for basic
				education in developing countries shall seek to expand access to school for all
				children and to improve the quality of education in order to increase the
				number of children completing a basic education.
						(5)Coordination
				within the united states governmentA comprehensive strategy
				shall improve coordination and collaboration among all departments and agencies
				of the United States Government involved in education assistance to ensure
				efficient and effective use of the resources of the United States.
						(6)Coordination
				between education and aids prevention effortsUnited States
				assistance shall support efforts to improve coordination between global health
				and education initiatives in United States Government programs and
				internationally to reduce the adverse impact of HIV/AIDS on education systems,
				teaching forces, and vulnerable children in developing countries.
						(7)Integration of
				education plans within overall national economic
				strategiesUnited States policies and programs shall encourage
				poor countries to ensure that efforts are developed within an overall strategy
				of economic and market reforms to reduce poverty and spur sustained economic
				growth.
						(8)High standards
				of accountability and transparency in budgetingThe United States
				shall develop procedures to monitor the expenditure of funds allocated for the
				purposes described in this section, and shall only provide funds to the
				government of a foreign country only if such government has developed high
				standards of budget transparency, independent monitoring, and
				accountability.
						(d)DefinitionsIn
				this section:
						(1)AIDSThe
				term AIDS has the meaning given that term in section
				104A(g).
						(2)Appropriate
				congressional committeesThe term appropriate congressional
				committees means the Committee on Appropriations and the Committee on
				Foreign Relations of the Senate and the Committee on Appropriations and the
				Committee on International Relations of the House of Representatives.
						(3)Basic
				educationThe term basic education means an
				education, generally consisting of completion of 9–10 years of schooling,
				including early childhood development, primary education, some secondary
				education, teacher training, literacy training, and life skills
				training.
						(4)HIV/AIDSThe
				term HIV/AIDS has the meaning given that term in section
				104A(g).
						(5)Education for
				all fast track initiativeThe term Education for All Fast
				Track Initiative means the Fast Track Initiative launched in 2002 to
				mobilize donor resources to support Education for All, an international
				commitment launched in 1990 to bring the benefits of education to every
				individual.
						(6)Member states
				of the group of eightThe term member states of the Group
				of Eight means the countries of Canada, France, Germany, Italy, Japan,
				Russia, the United Kingdom, and the United States.
						(e)Development and
				Implementation of a Comprehensive United States Strategy on Education for
				All
						(1)Education for
				all task forceThe President shall establish an Education for All
				Task Force as described in this subsection.
						(2)PurposesThe
				purposes of the Task Force are—
							(A)to carry out the
				policy set out in subsection (b); and
							(B)to develop a
				unified strategy of the United States to promote universal basic
				education.
							(3)MembershipThe
				Task Force shall include the following members:
							(A)The Administrator
				of the United States Agency for International Development.
							(B)The Secretary of
				the Treasury.
							(C)The Secretary of
				Labor.
							(D)The Secretary of
				Education.
							(E)The Secretary of
				Health and Human Services.
							(F)The Secretary of
				Agriculture.
							(G)The Secretary of
				State.
							(H)The Chief
				Executive Officer of the Millennium Challenge Corporation.
							(I)The Coordinator
				of United States Government Activities to Combat HIV/AIDS Globally.
							(J)The National
				Security Advisor.
							(K)The National
				Economic Advisor.
							(4)Co-chairs and
				headquartersThe Task Force shall be co-chaired by the National
				Security Advisor and the National Economic Advisor, and the headquarters of the
				Task Force shall be located at both the National Security Council and the
				National Economic Council.
						(f)Unified
				Strategy
						(1)ContentThe
				unified strategy developed by the Task Force should include a detailed
				description of the United States plan to promote universal basic education,
				including a description of the following elements:
							(A)The manner in
				which the resources of the United States shall be used to achieve universal
				basic education, including—
								(i)the efforts of
				the United States to coordinate an international effort to achieve universal
				basic education by 2015;
								(ii)the activities
				of the United States to leverage contributions from member states of the Group
				of Eight and other donors to provide universal basic education by 2015;
				and
								(iii)the assistance
				provided by the United States to leverage contributions from the private sector
				and civil society organizations to achieve universal basic education.
								(B)The efforts of
				the United States to coordinate with other donors to reduce duplication and
				waste at the global and country levels and ensure efficient coordination among
				all relevant departments and agencies of the United States Government.
							(C)The strategy of
				the United States to support efforts to overcome challenges to achieving
				universal basic education, including strategies to target hard-to-reach
				populations to promote education as a fundamental means to preventing the
				spread of HIV/AIDS, and to support efforts to reduce the adverse impact of
				HIV/AIDS on education systems.
							(2)Requirement to
				consultThe Task Force shall consult with nongovernmental
				organizations and individuals involved in the promotion and implementation of
				education assistance programs in developing countries to give such
				organizations and individuals an opportunity to contribute to, and comment on,
				the unified strategy to promote universal basic education developed by the Task
				Force.
						(3)Schedule for
				completion of strategyNot later than 180 days after the date of
				enactment of the Education for All Act of 2006, the Task Force shall submit the
				unified strategy to the President and to appropriate congressional
				committees.
						(g)National
				Education Plans
						(1)AuthorityThe
				President is authorized to provide funds and other assistance to an eligible
				entity to assist a foreign country to create the policies, processes, or
				infrastructure to develop and implement a comprehensive national education plan
				as described in this subsection to allow all citizens of such country to access
				and complete basic education.
						(2)Eligible
				entityIn this subsection, the term eligible entity
				means—
							(A)the government of
				a foreign country; or
							(B)a person that the
				President determines is appropriate to receive assistance under this
				subsection.
							(3)Criteria for
				national education plansAssistance may be provided under this
				subsection to an eligible entity to assist a foreign country that is developing
				a comprehensive, national education plan, or to encourage a foreign country to
				develop a comprehensive national education plan. Such a national education plan
				shall—
							(A)include explicit,
				credible strategies to achieve universal basic education;
							(B)be developed in
				accordance with the provisions of—
								(i)this
				section;
								(ii)the Education
				for All Fast Track Initiative;
								(iii)the Poverty
				Reduction Strategy Paper process administered by the World Bank and the
				International Monetary Fund; and
								(iv)the Millennium
				Challenge Act of 2003 (22 U.S.C. 7701 et seq.);
								(C)be developed and
				implemented in consultation with indigenous, nongovernmental organizations and
				civil society organizations;
							(D)demonstrate a
				clear commitment of political and financial resources to education by the
				foreign country to ensure that assistance made available under this subsection
				supplements, not supplants, the investment in education made by such
				country;
							(E)establish clear
				processes for the monitoring and tracking of funds committed to education, and
				clear standards for assessing progress toward achieving universal basic
				education; and
							(F)include special
				strategies—
								(i)to target
				hard-to-reach populations, especially girls, out-of-school youth, children with
				disabilities, orphans, refugees, populations in emergency situations, and
				children impacted by AIDS;
								(ii)to improve
				coordination between education and other sectors, particularly the health
				sector, in order to address the role of education in preventing HIV/AIDS and
				other diseases and to specify efforts to minimize the adverse impact of the
				disease on school systems and children’s access to schooling; and
								(iii)to ensure that
				schools provide quality education and are not incubators for violent
				extremism.
								(4)Activities
				supportedAssistance provided under this subsection may be used
				to support efforts to expand access and to improve the quality of basic
				education, including—
							(A)in a foreign
				country that has demonstrated a capacity to develop a national education plan,
				efforts—
								(i)to ensure an
				adequate supply of trained teachers, effective curriculum, and adequate
				infrastructure;
								(ii)to build systems
				to provide continuing support, training, and professional development for all
				educators;
								(iii)to eliminate
				fees for educational services, including fees for tuition, uniforms, and
				materials, and to provide access to education without additional costs to
				families;
								(iv)to build systems
				to ensure continuing information collection, monitoring, and evaluation of
				education services and financing; and
								(v)to ensure that
				schools are not incubators for violent extremism; and
								(B)in a foreign
				country that has not demonstrated a capacity to develop a national education
				plan, efforts—
								(i)to assist such
				country in developing such a capacity;
								(ii)to assist civil
				society organizations, international organizations, and local governments that
				have demonstrated a commitment to education reform in implementing programs to
				provide basic education on a community level, with an emphasis on such programs
				that could be expanded if such country demonstrates a national commitment to
				basic education; and
								(iii)to assist civil
				society organizations and international organizations to provide education in
				situations of humanitarian emergency or armed conflict.
								(5)Suspension of
				assistanceThe President may suspend the provision of all or part
				of the assistance provided under this subsection for a foreign country if there
				is substantial evidence that a government of such country—
							(A)(i)is not tracking and
				monitoring the use of foreign and domestic assistance to develop or implement a
				comprehensive, national education plan and making such tracking and monitoring
				information available to the public; or
								(ii)is using such assistance for
				unauthorized purposes; and
								(B)fails to come
				forward with an immediate plan to address a deficiency described in clause (i)
				or (ii) of subparagraph (A).
							(h)Universal Basic
				Education Fellowship Program
						(1)AuthorityThe
				Administrator of the United States Agency for International Development is
				authorized to establish an education fellowship program at the United States
				Agency for International Development to increase the expertise of the personnel
				of the Agency in promoting universal basic education and to carry out the
				provisions of this section.
						(2)Term of
				fellowshipAn individual may participate in a fellowship under
				this subsection for a term of not more than 3 years.
						(3)QualificationsAn
				individual is qualified to participate in a fellowship under this subsection if
				such individual has the specific expertise required—
							(A)to develop and
				implement the policies and programs of this section; and
							(B)to promote the
				exchange of knowledge and experience among the Agency, the education service
				delivery community, private business, and the academic and research
				communities.
								(i)Relationship to Other
				LawsThe President shall exercise the authority provided in this
				section in accordance with other applicable law.
								(j)Authorization
				of Appropriations
						(1)Authorization
				of appropriationsThere are authorized to be appropriated to the
				President to carry out the provisions of this section amounts as
				follows:
							(A)$600,000,000 for
				fiscal year 2007.
							(B)$1,000,000,000
				for fiscal year 2008.
							(C)$1,500,000,000
				for fiscal year 2009.
							(D)$2,000,000,000
				for fiscal year 2010.
							(E)$2,500,000,000
				for fiscal year 2011.
							(2)Availability of
				fundsAmounts made available under paragraph (1) are authorized
				to remain available until expended and are in addition to amounts otherwise
				available for such
				purposes.
						.
		
